In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  

No.  12-­‐‑3426  
PATRICK  J.  BRANDNER,  
                                                                                                        Plaintiff-­‐‑Appellant,  
                                                                                                v.  

AMERICAN   ACADEMY   OF   ORTHOPAEDIC   SURGEONS   and  
AMERICAN  ASSOCIATION  OF  ORTHOPAEDIC  SURGEONS,  
                                      Defendants-­‐‑Appellees.  
                                                           ____________________  

                       Appeal  from  the  United  States  District  Court  for  the  
                         Northern  District  of  Illinois,  Eastern  Division.  
                          No.  10  C  8161  —  Ronald  A.  Guzmán,  Judge.  
                                                           ____________________  

               ARGUED  APRIL  10,  2014  —  DECIDED  JULY  24,  2014  
                          ____________________  

  Before   CUDAHY   and   EASTERBROOK,   Circuit   Judges,   and  
LAWRENCE,  District  Judge.*  
   EASTERBROOK,   Circuit   Judge.   Patrick   Brandner,   an   ortho-­‐‑
pedic  surgeon,  belongs  to  many  professional  groups,  among  
them   the   American   Academy   of   Orthopaedic   Surgeons   and  

                                                                                                     
    *  Of  the  Southern  District  of  Indiana,  sitting  by  designation.  
2                                                                No.  12-­‐‑3426  

the   American   Association   of   Orthopaedic   Surgeons   (collec-­‐‑
tively  “the  Academy”).  He  is  no  longer  able  to  perform  sur-­‐‑
gery,   so   he   specializes   in   consultations   and   other   medical  
endeavors  that  do  not  require  fine  motor  control.  He  devotes  
most  of  his  time  to  providing  expert  advice  and  testimony  in  
litigation.  
     The  Academy  has  ethical  standards  to  which  its  members  
must  adhere  when  providing  expert  testimony.  It  concluded  
that  Brandner  violated  these  standards  by  professing  greater  
confidence   in   one   case   than   the   evidence   warranted.   (We  
omit   details,   which   do   not   affect   the   appeal’s   disposition.)  
The   Academy   decided   to   suspend   him   for   one   year.   Before  
that  suspension  could  take  effect  he  filed  this  suit  under  the  
diversity  jurisdiction,  contending  that  the  Academy  violated  
Illinois  law  and  its  own  governing  documents.  The  Academy  
has  deferred  the  start  of  the  suspension  until  final  resolution  
of  the  litigation.  
     The  Academy  is  a  private  group,  and  Illinois  (whose  law  
the  parties  agree  controls)  does  not  allow  judicial  review  of  a  
private  group’s  membership  decisions  unless  membership  is  
an   “economic   necessity”   or   affects   “important   economic   in-­‐‑
terests.”  See  Van  Daele  v.  Vinci,  51  Ill.  2d  389  (1972);  Treister  v.  
American  Academy  of  Orthopaedic  Surgeons,  78  Ill.  App.  3d  746,  
755–56   (1979);   Austin   v.   American   Association   of   Neurological  
Surgeons,   253   F.3d   967   (7th   Cir.   2001)   (Illinois   law).   (Judges  
sometimes   use   these   phrases   as   equivalent,   though   they  
have  different  meanings.)  The  district  court  concluded  that  a  
one-­‐‑year   suspension   would   devastate   Brandner’s   income  
and  thus  asked  whether  the  Academy  had  followed  its  own  
rules.   After   answering   in   the   affirmative,   the   court   granted  
summary   judgment   for   the   Academy.   2012   U.S.   Dist.   LEXIS  
No.  12-­‐‑3426                                                                  3  

138833   (N.D.   Ill.   Sept.   27,   2012).   The   first   and   last   question  
we   address   is   whether   Brandner   has   established   that   the  
suspension  would  affect  his  important  economic  interests.  
      Brandner   does   not   contend   that   membership   in   the  
Academy  is  necessary  to  any  of  his  activities;  the  suspension  
does   not   affect   his   license   to   practice   medicine,   and   no   one  
needs  a  license  or  membership  of  any  kind  to  furnish  litiga-­‐‑
tion-­‐‑support  services  (or  testify  as  an  expert).  Instead  he  ar-­‐‑
gues   that   suspension   will   be   financially   costly.   The   district  
court  found  that  between  2008  and  2010  approximately  73%  
of   Brandner’s   net   income   came   from   his   litigation-­‐‑support  
services  (both  his  testimony  and  his  assistance  to  lawyers  or  
testimonial   experts).   The   judge   thought   that   this   income  
would  vanish  if  the  Academy  were  to  suspend  Brandner  for  
a   single   year.   The   judge   recognized   that   Brandner’s   income  
from   non-­‐‑litigation   work   exceeds   $200,000   a   year   but  
thought  it  likely  that  this  would  dwindle  as  well.  The  judge  
understood  that  Austin  had  held  that  a  65%  decline  in  litiga-­‐‑
tion-­‐‑related  income,  from  $220,000  to  $77,000  a  year,  did  not  
demonstrate  the  economic  necessity  of  membership  or  injure  
important   economic   interests.   253   F.3d   at   971–72.   But   the  
judge  concluded  that  Brandner  had  surmounted  that  thresh-­‐‑
old   by   alleging   that   the   suspension   would   drive   his   litiga-­‐‑
tion-­‐‑related  income  to  zero  and  “end  his  medical  career.”  
     The  nub  of  Brandner’s  position  is  his  assertion  that,  once  
suspended,   he   would   be   damaged   goods   whom   no   litigant  
would  want  to  hire,  even  for  advice.  That  he  retains  his  right  
to  practice  medicine,  his  active  membership  in  other  organi-­‐‑
zations,  and  his  good  standing  in  the  Academy  itself  (after  a  
year)   would   be   irrelevant   if   one   black   mark   ends   a   physi-­‐‑
cian’s  career  as  both  a  witness  and  a  consultant,  taking  a  big  
4                                                                  No.  12-­‐‑3426  

bite   out   of   other   income   as   well.   A   career-­‐‑killing   effect  
would   show   that   continuous   membership   is   an   economic  
necessity.  
     But  talk  is  cheap.  Has  suspension  by  the  Academy  ended  
the  career  of  other  members  found  to  have  performed  uneth-­‐‑
ically  in  a  single  case?  The  names  of  suspended  members  are  
public  knowledge.  (That’s  essential  if  suspension  is  to  blot  a  
member’s  reputation.)  What  has  happened  to  the  income  of  
other   members   who   have   been   suspended?   Is   that   effect  
(whatever   it   is)   life-­‐‑long,   or   does   it   diminish   as   the   years  
pass?  Does  the  effect  vary  with  the  length  of  the  suspension?  
Many  lawyers  suspended  from  the  bar  for  a  year—and  who  
therefore   cannot   practice   at   all—return   to   practice   after   the  
suspension   ends;   some   of   them   earn   substantial   incomes.  
Reputation  is  important  to  a  lawyer  in  attracting  clients,  just  
as   it   is   important   to   a   physician.   If   lawyers   can   survive   a  
suspension   from   practice,   can’t   physicians   survive   suspen-­‐‑
sion  from  a  single  voluntary  organization?  
     These   are   empirical   questions,   on   which   the   record  
shows—nothing.  Nor  has  Brandner  pointed  us  in  the  direc-­‐‑
tion  of  any  published  study  of  this  subject  (for  the  Academy  
or  any  other  professional  organization).  That  leaves  no  basis  
for  a  conclusion  that  Brandner’s  income  from  expert  services  
(testimony   and   consulting)   would   fall   to   zero   for   life.   His  
own   say-­‐‑so   is   no   substitute   for   evidence.   The   district   court  
decided  this  case  on  motions  for  summary  judgment,  and  a  
motion  for  summary  judgment  requires  the  litigant  who  op-­‐‑
posed   it   to   provide   evidence,   not   just   assertions   or   argu-­‐‑
ment.   To   get   anywhere,   a   litigant   must   back   up   allegations  
with   evidence   that   create   a   material   dispute   requiring   trial;  
for  Brandner,  all  we  have  are  allegations.  
No.  12-­‐‑3426                                                                5  

     Brandner  says  that  he  is  different  from  many  other  mem-­‐‑
bers   of   the   Academy   because   he   does   not   perform   surgery.  
We   appreciate   that   this   makes   litigation   assistance   a   larger  
portion   of   his   income   than   it   is   for   most   of   the   Academy’s  
members.   But   the   question   on   which   the   record   is   empty—
what  happens  to  a  suspended  member’s  income  from  litiga-­‐‑
tion-­‐‑related  services?—is  no  less  pertinent  for  Brandner  than  
for  others.  If  a  one-­‐‑year  suspension  reduces  other  members’  
litigation-­‐‑linked  income  by,  say,  50%,  that  would  be  the  ex-­‐‑
pected  outcome  for  Brandner  too.  We  know  from  Austin  that  
even  a  65%  fall  in  litigation-­‐‑related  income  would  not  allow  
judicial  review  of  the  Academy’s  decision,  if  it  left  Brandner  
with   a   healthy   remainder.   (If   his   litigation-­‐‑related   income  
fell   by   the   same   proportion   as   Austin’s   did,   he   would   earn  
about   $194,000   a   year   from   that   specialty   and   another  
$200,000  or  so  from  orthopedic  services;  the  total  is  nothing  
to  sneeze  at.)  
     Aggregate   data   are   not   the   only   way   to   show   that   sus-­‐‑
pension   would   impair   a   member’s   important   economic   in-­‐‑
terests.  The  plaintiff  could  show  what  happened  to  him,  just  
as  Austin  did.  Perhaps  Brandner  was  hit  worse  than  Austin;  
he   may   be   uniquely   vulnerable,   a   financial   form   of   an   egg-­‐‑
shell   skull.   Austin   provided   numbers   about   his   own   situa-­‐‑
tion;  Brandner  did  not.  Yet  numbers  should  be  readily  avail-­‐‑
able  and  could  verify  or  refute  Brandner’s  contentions.  
    Brandner   testified   by   deposition   in   August   2005   and   at  
trial  in  April  2008.  A  member  of  the  Academy  complained  in  
October   2008   that   Brandner’s   testimony   had   violated   the  
Academy’s  code.  The  Academy’s  Committee  on  Profession-­‐‑
alism  concluded  in  May  2009  that  the  complaint  established  
a  prima  facie  case  of  unprofessional  conduct.  The  Academy  
6                                                                  No.  12-­‐‑3426  

held   a   formal   hearing   late   that   year   and   sustained   the  
charge;  Brandner  took  an  internal  appeal,  which  led  to  more  
hearings  and  a  decision  in  April  2010  that  Brandner  had  vio-­‐‑
lated   the   Academy’s   rules.   He   asked   for   that   decision   to   be  
reviewed  by  the  Academy’s  Board  of  Directors.  It  did  so  and  
in   December   2010   made   the   final   decision,   once   again   con-­‐‑
cluding   that   Brandner’s   testimony   violated   the   Academy’s  
requirements.   The   Academy   did   not   make   an   immediate  
public   announcement—but   Brandner   himself,   by   filing   suit  
earlier   in   2010,   ensured   that   the   details   became   public  
knowledge.   The   Academy’s   extended   process   involved  
many  physicians;  some  leakage  was  inevitable.  
    So   what   happened   between   the   charge   (October   2008)  
and  the  district  court’s  decision  (September  2012)?  If  Brand-­‐‑
ner  is  right  that  a  single  blot  on  his  record  would  make  him  a  
pariah,   the   decline   of   his   litigation-­‐‑related   income   should  
have   begun   no   later   than   the   month   he   filed   suit:   once   the  
Academy’s  decision  came  to  the  public’s  attention  potential  
clients   would   flee,   because   even   if   they   still   valued   his   ad-­‐‑
vice  and  testimony  they  would  fear  that  the  issue  would  be  
the   subject   of   cross-­‐‑examination   and   turn   juries   against  
Brandner   and   anyone   he   supported.   Yet   the   record   is   as   si-­‐‑
lent   about   what   happened   to   Brandner’s   income   as   it   is  
about  what  happened  to  the  income  of  other  physicians  the  
Academy  suspended.  
     Austin  offered  evidence.  We  thought  it  inadequate,  but  it  
shows  that  a  decline  in  litigation-­‐‑related  income  can  be  doc-­‐‑
umented.  Brandner  has  offered  only  hot  air.  In  other  words,  
he   has   expressed   his   opinion   with   greater   confidence   than  
the   evidence   warrants.   He   has   not   established   that   a   one-­‐‑
year   suspension   from   the   Academy   would   end   his   profes-­‐‑
No.  12-­‐‑3426                                                              7  

sional   career.   We   therefore   affirm   the   district   court’s   judg-­‐‑
ment   without   reaching   any   of   the   parties’   arguments   about  
the  procedure  the  Academy  used.  
                                                                  AFFIRMED